ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant vigorously challenges the correctness of our original opinion herein in our treatment of his bill of exceptions No. 19, in which he alleges misconduct of the jury in their deliberations.
The late lamented Judge Christian considered this bill in the original opinion, and discussed the same, evidently' overlooking the form of such bill.
Bill No. 19 begins on page 125 of the transcript and ends on page 209 thereof, thus occupying 84 pages in such record, the major portion of which consists of the testimony of fifteen witnesses, all in question and answer form, with no certificate of any kind from the trial judge that it was necessary to present such testimony in such form in order to elucidate the fact or question involved. See Art. 766, Sec. C. C. P. We quote a portion of such section:
“ * * * Such stenographer’s report, when carried into the statement of facts or bills of exception, shall be condensed so as not to contain the questions and answers except where, in the opinion of the judge, such questions and answers may be necessary in order to elucidate the fact or question involved.”
Also see Pocket Part, Vol. 3, Vernon’s Ann. C. C. P., p. 72, Sec. 58 for authorities cited.
We have diligently searched the record for such a certificate upon the part of the trial court and are unable to find the same.
Under the above facts and holdings bill of exceptions No. 19 will not be considered by us, and finding no further matters called to our attention, the motion for a rehearing is overruled.